Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandra et al (hereinafter Ramachandra) US Publication No 20180007128 and Itikarlapalli et al (hereinafter Itikarlapalli) US Publication No 20180077196 in view of Vallabhaneni et al (hereinafter Vallabhaneni) US Publication No 20160210342.

As per claim 1, Ramachandra teaches:
 A method comprising:
monitoring activity against a pluggable database (PDB) contained in a container database management system (CDBMS), said CDBMS comprising a plurality of PDBs including said PDB;
(Paragraphs [0016] and [0020] and [0029], wherein determination database being for amount time is the inactivity of attached (pluggable) database)
based on said activity against said PDB, determining whether one or more first inactivity criteria are satisfied;
(Paragraphs [0016] and [0020] and [0029])
 in response to determining that said one or more first inactivity criteria are satisfied based on said activity: 
(Paragraphs [0016] and [0020] and [0029])
unplugging said PDB from a host container database (CDB); 
(Paragraphs [0016] and [0020] and [0029], wherein the detaching of database (unplugging) after Idle activity is determined)
Ramachandra does not explicitly teach generating a descriptor file containing information to allow said PDB to subsequently plug into said host CDB, however in analogous art of database management, Itikarlapalli teaches:
 	generating a descriptor file containing information to allow said PDB to subsequently plug into said host CDB; 
(Paragraphs [0081]-[0082] and [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ramachandra and Itikarlapalli by incorporating the teaching of Itikarlapalli into the method of Ramachandra. One having ordinary skill in the art would have found it motivated to use the content management of Itikarlapalli into the system of Ramachandra for the purpose of providing database movable object.
Ramachandra and Itikarlapalli do not explicitly teach combining said descriptor file and data files associated with said PDB into an archive file; transferring said archive file to a tier-two storage, however in analogous art of database management, Vallabhaneni teaches:
combining said descriptor file and data files associated with said PDB into an archive file; transferring said archive file to a tier-two storage;
(Paragraphs [0006], [0022]-[0023] and [0136], wherein database files are archived from primary to a secondary storage)
deleting said data files from said host CDB, thereby freeing up tier-one storage used by said PDB.
(Paragraphs [0022]-[0023] and [0025]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ramachandra and Itikarlapalli and Vallabhaneni by incorporating the teaching of Vallabhaneni into the method of Ramachandra and Itikarlapalli. One having ordinary skill in the art would have found it motivated to use the content management of Vallabhaneni into the system of Ramachandra and Itikarlapalli for the purpose of managing database retention.


As per claim 2, Ramachandra and Itikarlapalli and Vallabhaneni teach:
The method of Claim 1, wherein said one or more first inactivity criteria comprise no active connection to said PDB for at least a first period of time.  
(Paragraphs [0016] and [0020] and [0029])( Ramachandra)


As per claim 3, Ramachandra and Itikarlapalli and Vallabhaneni teach:
The method of Claim 2, wherein said first period of time is automatically adjusted based on CDB load.  
(Paragraphs [0016] and [0049])( Ramachandra)


As per claim 4, Ramachandra and Itikarlapalli and Vallabhaneni teach:
The method of Claim 1, wherein said tier-one storage is a more expensive storage than said tier-two storage.  
(Paragraph [0095])( Vallabhaneni)

Claims 11-14 are non-transitory computer-readable storage claims respectively corresponding to claims 1-4 and they are rejected under the same rational as claims 1-4.



Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandra and Itikarlapalli and Vallabhaneni in view of Pohlmann et al (hereinafter Pohlmann) US Publication No 20150149993.

As per claim 5, Ramachandra and Itikarlapalli and Vallabhaneni do not explicitly prior to unplugging said PDB from said host CDB, causing to generate an archival warning, however in analogous art of database, Pohlmann teaches:
 	prior to unplugging said PDB from said host CDB, causing to generate an archival warning. 
(Fig. 8 and paragraph [0062], wherein user is presented option to archive database when preparing database detachment)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ramachandra and Itikarlapalli and Vallabhaneni and Pohlmann by incorporating the teaching of Pohlmann into the method of Ramachandra and Pohlmann. One having ordinary skill in the art would have found it motivated to use the content management of Pohlmann into the system of Ramachandra and Ramachandra and Itikarlapalli and Vallabhaneni for the purpose of ensuring platform integrity.

Claim 15 is a non-transitory computer-readable storage claim corresponding to claim 5 and it is rejected under the same rational as claim 5.



Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandra and Itikarlapalli and  Vallabhaneni in view of Altaf et al (hereinafter Altaf) US Publication No 20050154697.

As per claim 6, Ramachandra and Itikarlapalli and Vallabhaneni do not explicitly teach deleting said archive file from said tier-two storage, thereby freeing up said tier- two storage used by said PDB, however in analogous art of database, Altaf teaches:
 	based on said activity against said PDB, determining whether one or more second inactivity criteria are satisfied; 
(Paragraph [0022])
 	in response to determining that said one or more second inactivity criteria are satisfied based on said activity: 
(Paragraph [0022])
 	deleting said archive file from said tier-two storage, thereby freeing up said tier- two storage used by said PDB.  
(Abstract and paragraphs [0006], [0008] and  [0022])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ramachandra and Itikarlapalli and Vallabhaneni and Altaf by incorporating the teaching of Altaf into the method of Ramachandra and Pohlmann. One having ordinary skill in the art would have found it motivated to use the content management of Altaf into the system of Ramachandra and Ramachandra and Itikarlapalli and Vallabhaneni for the purpose of managing archive retention. 


As per claim 7, Ramachandra and Itikarlapalli and Vallabhaneni and Altaf teach:
  	The method of Claim 6, wherein said one or more second inactivity criteria comprise said PDB being archived for at least a second period of time.  
(Abstract and paragraphs [0006], [0008] and [0022])(Altaf)

Claims 16-17 are non-transitory computer-readable storage claims respectively corresponding to claims 6-7 and they are rejected under the same rational as claims 6-7.



Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramachandra and Itikarlapalli and Vallabhaneni and Altaf in view of Varadharajan et al (hereinafter Varadharajan) US Publication No 20130262387.

As per claim 8, Ramachandra and Itikarlapalli and Vallabhaneni and Altaf do not explicitly prior to deleting said archive file, causing to generate a delete warning, however in analogous art of database, Varadharajan teaches:
 	prior to deleting said archive file, causing to generate a delete warning.  
(Abstract and paragraphs [0018] and [0092])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ramachandra and Itikarlapalli aand Vallabhaneni and Altaf and Varadharajan by incorporating the teaching of Varadharajan into the method of Ramachandra and Itikarlapalli and Vallabhaneni and Altaf. One having ordinary skill in the art would have found it motivated to use the content management of Altaf into the system of Ramachandra and Ramachandra and Itikarlapalli aand Vallabhaneni and Altaf for the purpose of confirming object deletion. 

Claim 18 is a non-transitory computer-readable storage claim corresponding to claim 8 and it is rejected under the same rational as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/11/2022